Name: Commission Regulation (EEC) No 1884/85 of 8 July 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/6 Official Journal of the European Communities 9 . 7 . 85 COMMISSION REGULATION (EEC) No 1884/85 of 8 July 1985 on the supply of various lots of skimmed-milk powder as food aid aid (4), as amended by Regulation (EEC) No 1886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu ­ lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 124, 11 . 5 . 1984, p. 1 . (4) OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 187, 12 . 7 . 1983, p . 29 . 9 . 7 . 85 Official Journal of the European Communities No L 177/7 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Morocco 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 194 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'MAROC 2527 / CASABLANCA / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 177/8 Official Journal of the European Communities 9 . 7. 85 Description of the lot B 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3. Country of destination Djibouti 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 125 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'DJIBOUTI 2551 / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (^ 9 . 7 . 85 Official Journal of the European Communities No L 177/9 Description of the lot C 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Lebanon 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 405 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEBANON 524 PX / BEIRUT / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 September 1985 13 . Closing date for the submission of tenders 22 July 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 September 1985 12 August 1985 15. Miscellaneous 0 No L 177/ 10 Official Journal of the European Communities 9 . 7 . 85 Description of the lot D 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 6 June 1985 2. Recipient Euronaid  Cebemo 3. Country of destination Lebanon 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 70 tonnes f7) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'LEBANON / WCC / 40712 / BEIRUT / ACTION OF WCC / FOR FREE DISTRI ­ BUTION' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) (10) 9 . 7 . 85 Official Journal of the European Communities No L 177/ 11 Description of the lot E 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 20 July 1984 2. Recipient 3 . Country of destination j Madagascar 4. Stage and place of delivery fob 5 . Representative of the recipient (3) (SMTM) (SociÃ ©tÃ © malgache des transports maritimes) BP 4077, Antananarivo, Madagascar (telex 22277) 6. Total quantity 400 tonnes Ã ) 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics C) 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 12. Shipment period Before 15 October 1985 13 . Closing date for the submission of tenders 22 July 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 October 1985 12 August 1985 15. Miscellaneous 0 No L 177/ 12 Official Journal of the European Communities 9 . 7 . 85 Description of the lot F 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 6 November 1984 2. Recipient Euronaid  Cebemo 3 . Country of destination Sudan 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 60 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'SUDAN / 40614 / ACTION OF CARITAS / FOR FREE DISTRIBUTION / PORT SUDAN' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : v (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (10) (") 9 . 7 . 85 No L 177/ 13Official Journal of the European Communities Notes (') This Annex, together with the notice published in Official Journal of the European Communi ­ ties No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the recipient without delay to determine the necessary ship ­ ping papers . (4) Commission delegate to be contacted by the successful tenderer : 4, rue Jaafar, A 5 Saadik, PO box 1302, Rabat, Agdal . Telex : 32620 Rabat. (*) Commission delegate to be contacted by the successful tenderer : Plateau du Serpent, Bd. du MarÃ ©chal Joffre, PO box 2477. Telex : DELCOM DJ Djibouti . (*) Commission delegate to be contacted by the successful tenderer : Centre Gefinor, Block B, 8th Floor, PO box 11-4008, rue Clemenceau, Beirut. Telex : DELEUR 23307 LE. (J) Shipment to take place in containers of 20 ft ; conditions : FCL/LCL  shippers  count-load and storage (cls). (8) The milk powder must be obtained using the 'low-heat temperature, expressed whey protein nitrogen, not less than 6,0 mg/gm' process and be in accordance with conditions set out in Annex I to Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). However, regarding the 'micro ­ organism count' ADMI Standard Methods ED, 1971 , pp 16 to 21 may be used instead of international standard FIL 49 : 1970. (9) Commission delegate to be contacted by the successful tenderer : Mr Cordy, PO box 746, Antananarivo, Madagascar. (10) Supplier to send duplicate original invoice to : M.H. Schutz BV, Postbus 1438 , Blaak 16, NL  300 BK Rotterdam. (u) Commission delegate to be contacted by the successful tenderer : No 11 Street New Extension, Khartoum, Sudan . Telex 24054 DELSU SD Khartoum  Sudan .